FILED
                            NOT FOR PUBLICATION                             DEC 10 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TERRIS R. JONES, Sr.,                             No. 12-16659

               Plaintiff - Appellant,             D.C. No. 2:12-cv-00282-KJD-
                                                  CWH
  v.

LAS VEGAS VALLEY WATER                            MEMORANDUM*
DISTRICT; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Terris R. Jones, Sr., appeals pro se from the district court’s judgment

dismissing his employment action alleging race discrimination, harassment, and

retaliation under Title VII. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Ortez v. Washington County, Or., 88 F.3d 804, 807 (9th Cir.

1996). We affirm.

      The district court properly dismissed the individual employee defendants

because individual employees cannot be held liable under Title VII. See Miller v.

Maxwell’s Int’l Inc., 991 F.2d 583, 587-88 (9th Cir. 1993).

      The district court properly dismissed Jones’ race discrimination and

retaliation claims because Jones failed to allege facts sufficient to show that he was

subjected to an adverse employment action. See Brooks v. City of San Mateo, 229
F.3d 917, 928-29 (9th Cir. 2000) (elements of prima facie case of retaliation under

Title VII, including “adverse employment action”); Chuang v. Univ. of Cal. Davis,

Bd. of Trs., 225 F.3d 1115, 1124-26 (9th Cir. 2000) (elements of prima facie case

of discrimination under Title VII, including “adverse employment action”).

Moreover, Jones failed to exhaust his administrative remedies regarding his first,

second, and fifth causes of action. See B.K.B. v. Maui Police Dep’t, 276 F.3d
1091, 1099-100 (9th Cir. 2002) (Title VII plaintiffs must exhaust administrative

remedies, and courts may only consider incidents not listed in the original EEOC

charge if they are “like or reasonably related to the allegations contained in the

EEOC charge” (citation and internal quotation marks omitted)).

      The district court properly dismissed Jones’ harassment claims because


                                           2                                    12-16659
Jones failed to allege facts sufficient to show that he was subjected to conduct that

was sufficiently severe or pervasive to alter the conditions of his employment. See

Vasquez v. County of Los Angeles, 349 F.3d 634, 642-44 (9th Cir. 2004)

(requirements for racial harassment under Title VII); Ray v. Henderson, 217 F.3d
1234, 1245-46 (9th Cir. 2000) (requirements for retaliatory harassment under Title

VII).

        The district court did not abuse its discretion by denying Jones leave to add

claims under 42 U.S.C. §§ 1981 and 1983 because amendment would have been

futile. See Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004) (setting forth

standard of review and noting that futility can justify denial of leave to amend).

        The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Jones’ state law claims because no federal claims

remained. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)

(where all federal claims are eliminated before trial, courts generally should

decline to exercise supplemental jurisdiction over remaining state law claims);

Tritchler County of Lake, 358 F.3d 1150, 1153 (9th Cir. 2004) (standard of

review).

        The district court did not abuse its discretion by entering a pre-filing order

against Jones after giving him notice and an opportunity to be heard, developing an


                                            3                                      12-16659
adequate record for review, making findings regarding Jones’ frivolous and

harassing litigation history, and tailoring the restriction narrowly. See De Long v.

Hennessey, 912 F.2d 1144, 1146-48 (9th Cir. 1990) (setting forth standard of

review and factors for entry of a pre-filing order).

      Jones’ contentions regarding judicial bias and the district court’s denial of

his outstanding motions as moot are unpersuasive and unsupported by the record.

      AFFIRMED.




                                           4                                   12-16659